Citation Nr: 1453361	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral interstitial fibrosis.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide or asbestos exposure, or as secondary to service-connected bilateral interstitial fibrosis.
 
3.  Entitlement to service connection for a skin cancer, claimed as secondary to herbicide exposure. 

4.  Entitlement to service connection for arthritis, claimed as secondary to service-connected bilateral interstitial fibrosis.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, claimed as secondary to service-connected bilateral interstitial fibrosis.

6.  Entitlement to service connection for congestive heart failure, claimed as secondary to service-connected bilateral interstitial fibrosis.

7.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that effectuated a September 2008 Board decision granting service connection for bilateral interstitial fibrosis and assigned an initial noncompensable rating and from a December 2009 rating decision that denied, in pertinent part, each of the claims for service connection listed above.  

The Veteran testified before the undersigned in April 2014.  A transcript of that hearing is of record.  

In July 2014,  the Veteran, through his attorney, submitted additional medical evidence along with a waiver of initial RO consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable rating for bilateral interstitial fibrosis, service connection for arthritis, COPD with emphysema, for congestive heart failure, and for skin cancer, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  There is a reasonable doubt as to whether the Veteran was exposed to herbicide agents during his military service in Korea.

2.   Diabetes mellitus, type II, is presumed to be causally related to the Veteran's in-service herbicide exposure.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus, type II, have been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim decided herein, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he has diabetes mellitus, type 2, related to in-service herbicide exposure, to include Agent Orange.  The Veteran alleges that he was exposed to Agent Orange while serving in Korea and while stationed along the DMZ. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include type 2 diabetes.  38 C.F.R. § 3.309(e) (emphasis added). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Specific chemicals are listed.  38 C.F.R. § 3.307(a)(6)(i). 

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran does not contend that he served in Vietnam and such service is not shown by official records. 

Effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). 

Evidence of record shows that the Veteran served in Korea from April 1967 to February 1968, and was assigned to the 1st Battalion, 73rd Armor, 7th Infantry Division that has been determined to have operated in an area in or near the Korean DMZ.  However, the Veteran's period of service in Korea falls 2 months prior to the period for which exposure to herbicides can be presumed.  Thus, herbicide exposure based on service in Korea cannot be presumed.

However, the Board has also considered whether herbicide exposure can be conceded on a facts found or direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
In this regard, the Veteran has submitted a June 2005 letter from the Army Center for Unit Records Research indicating that chemical herbicides were used in Korea along the southern boundary of the DMZ from 1967 to 1969. The letter states that the herbicides were sprayed by Republic of Korea (ROK) Armed Forces, and that U.S. Army Non Commissioned Officers provided advice in the use of herbicides, no U.S. personnel were known to have been actually involved in the application of herbicides.  This letter provides corroboration of the Veteran's assertion that herbicides were sprayed in Korea when he was stationed there in 1967.

The Veteran has further submitted a letter from a fellow service member who stated that he provided security detail for South Korea troops while on the DMZ, who were spraying defoliants along major roads in the late spring and early summer of 1967.  This letter provides further corroboration of the Veteran's assertions that herbicides were sprayed in Korea when he was stationed there in April 1967 to February 1968 (late spring and early summer of 1967).  

In consideration of the above, the Board finds that there is a reasonable doubt as to whether the Veteran was exposed to herbicides, in or near the Korean DMZ during service.  

The evidence of a current diagnosis of type II diabetes mellitus, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service- connection criteria of 38 C.F.R. § 3.309(e).  Therefore, the Board concludes that service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a diabetes mellitus, type II, is granted. 


REMAND

The Board regrets the further delay, but finds that additional development is necessary before the issues on appeal are adjudicated.

The Veteran asserts that his bilateral interstitial fibrosis is more disabling than the 0 percent rating currently assigned.  

The Board notes that while the Veteran did receive an initial diagnosis of bilateral interstitial fibrosis in September 2001, this diagnosis has since then been medically disputed, and multiple VA opinions have denied that the Veteran has bilateral interstitial fibrosis, while several private opinions have affirmed the diagnosis. 

In July 2014, the Veteran submitted a May 2014 disability benefits questionnaire (DBQ) from his private physician regarding the Veteran's bilateral interstitial fibrosis and COPD.  Unfortunately, the Board cannot make out any of the physician's handwriting on the DBQ, and the report has to be returned to the physician for clarification.  

In addition, neither the most recent December 2010 VA examination nor the May 2014 DBQ included criteria that the Board needs to rate the Veteran's disability - namely, the medical reports do not include pulmonary function tests (PFTs).  The Board recognizes that the Veteran has refused the test, as it made him uncomfortable.  It is not the Board's intent to force the Veteran to undergo a test which is unduly dangerous to his health; however, the record fails to provide an adequate basis for forging a good cause exception to the PFT requirement of 38 C.F.R. §§ 4.96 and 4.97.  

On remand, the Veteran must be rescheduled for a VA examination, to include performance of a PFT.  If the performance of a PFT is contraindicated, a full and complete medical explanation for such is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Veteran is free, and encouraged, to supply such an opinion prior to the VA examination.  Whether a PFT can be performed or not, examination, with clinical findings and observations, remains required.  If the Board must evaluate the disability on the basis of estimates and alternative factors, a full and complete record is required.  

The Veteran also asserts that he has arthritis, COPD with emphysema, and congestive heart failure which are secondary to his service-connected bilateral interstitial fibrosis.  

The Veteran underwent a VA joints examination in December 2010.  The examiner echoed the opinion of an earlier August 2009 VA examiner, stating that the Veteran's arthritis, which he had in his hips, knees, hands, and feet, was not the result of his service-connected bilateral interstitial fibrosis, as the Veteran did not have bilateral interstitial fibrosis.  In contrast, two February 2010 letters from the Veteran's private physicians stated that the Veteran's arthritis was due to his "severe" bilateral interstitial fibrosis. 

In a December 2010 VA diabetes mellitus examination, the examiner echoed the opinion of an August 2009 VA examiner, concluding that the Veteran did not have congestive heart failure, that he did not experience angina, and no evidence existed to support a diagnosis of ischemic heart disease.  Again, the VA examiner's opinion contrasts sharply with two February 2010 opinions by the Veteran's private physicians, which state that the Veteran's congestive heart failure is due to Agent Orange exposure.       

The Veteran underwent a VA examination for his COPD with emphysema in December 2010 as well.  The examiner opined that the COPD with emphysema were not the result of the Veteran's service-connected bilateral interstitial fibrosis, as the Veteran did not have bilateral interstitial fibrosis.  This opinion echoed that of the August 2009 VA examiner.  In contrast, the Veteran's private physician stated in a February 2010 letter that the Veteran's COPD with emphysema were due to his service-connected bilateral interstitial fibrosis.

Given the above conflicts in the evidence, the Board is unable to make an informed decision on these claims.  In this regard, the benefit-of-the-doubt rule is "not a means of reconciling actual conflict or a contradiction in the evidence."  38 C.F.R. § 3.102 (2014).  Accordingly, a VA opinion is warranted to aid in determining whether there is sufficient evidence to support a relationship between any diagnosed  COPD and congestive heart failure disabilities, and his service or his service-connected bilateral interstitial disease.   See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

With regard to the Veteran's claim for service connection for skin cancer, the record shows that the Veteran has been treated for skin cancer.  He has not been afforded an examination to determine whether he has skin cancer, or any residuals thereof, and the etiology of any such condition.  On remand, he must be provided such an examination.

TDIU

The Veteran has related on multiple occasions that he no longer works, and is not capable of working, as a result of his service-connected disability and the disabilities which he alleges to be secondary to his service-connected bilateral interstitial fibrosis.  The medical treatment records in evidence show that he is no longer working.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Issue notice to the Veteran regarding what evidence is needed to substantiate a claim for TDIU, what evidence VA will attempt to obtain, and what evidence he should obtain.

2. After obtaining any necessary information and authorization from the Veteran, request clarification from the Veteran's physician who filled out the May 2014 DBQ as to the findings in the report, noting that the Board cannot read the physician's handwriting.

3. Then, schedule the Veteran for a VA respiratory examination, provided by a pulmonologist, to determine the nature and severity of his service-connected bilateral interstitial disease and the etiology of any additionally diagnosed respiratory disabilities, to include COPD. The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report. The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.   The examiner should respond to the following:

(a)  Provide the current nature and severity of the Veteran's service-connected bilateral interstitial fibrosis.  Arrange for PFT studies to be accomplished, with FEV-1 and FEV-1/FVC results required by the rating schedule.  The examiner should comment on the Veteran's effort.  If such testing is medically contraindicated, the examiner must specifically state such and explain why the testing cannot be accomplished.  If past results are deemed sufficient, they may be used if that is explained.  Also, comment on the functional limitations caused by the bilateral interstitial fibrosis and its impact on the Veteran's occupational and daily activities.  

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has COPD that is causally related to service, to include exposure to herbicides, silica dust and/or asbestos.

(c) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has COPD that is proximately due to or caused by the Veteran's service-connected bilateral interstitial disease. 

(d) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has COPD that has been aggravated by the Veteran's service-connected bilateral interstitial disease.  

The examiner must clearly explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.  The examiner must specifically comment on and reconcile the conflicting medical opinions of record.  

4. Then, schedule the Veteran for a VA examination, by an appropriate physician (M.D.) to determine to determine the nature and etiology of any cardiac disability.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report. The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.   

(a) Identify any currently diagnosed cardiac disability. Specifically confirm if the Veteran currently has congestive heart failure (CHF), cardiomyopathy, or ischemic heart disease.

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiac disability is related to service, to include exposure to herbicides, silica dust and/or asbestos.

(c) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiac disability is proximately due to or caused by the Veteran's service-connected bilateral interstitial disease. 

(d) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiac disability has been aggravated by the Veteran's service-connected bilateral interstitial disease.  

The examiner must clearly explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.  The examiner must specifically comment on and reconcile the conflicting medical opinions of record.  

5. Then, schedule the Veteran for a VA examination, by an appropriate physician (M.D.) to determine to determine the nature and etiology of the Veteran's arthritis.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report. The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.   

(a) Identify any currently diagnosed arthritis disability. 

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed arthritis disability is related to service, to include exposure to herbicides, silica dust and/or asbestos.

(c) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed arthritis disability is proximately due to or caused by the Veteran's service-connected bilateral interstitial disease. 

(d) Opine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed arthritis disability has been aggravated by the Veteran's service-connected bilateral interstitial disease.  

The examiner must clearly explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.  The examiner must specifically comment on and reconcile the conflicting medical opinions of record.  

6. Then, schedule the Veteran for a VA examination, by an appropriate physician (M.D.) to determine to determine the nature and etiology of any current skin cancer/residuals thereof.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report. The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.   

The examiner should identify any skin lesions, and specifically determine whether such are skin cancer/residuals thereof.  Opine whether it is at least as likely as not (a 50 percent or greater probability) that any current skin cancer/ residuals is related to service, to include exposure to herbicides, silica dust and/or asbestos?

The examiner must clearly explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.

7. Ensure that the requested development is completed, to include that all VA examination reports and opinions are fully responsive to the remand instructions.  If not, take corrective action to avoid another remand

8. Then, readjudicate the claims., to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310 and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LESLEY A. REIN	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


